Citation Nr: 1121286	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  05-31 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depression.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1989 to August 1992.  She served in Southwest Asia from October 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for depression, asthma, a right hand condition, and a left hand condition; and a June 2005 rating decision of the VA RO in Waco, Texas, which granted entitlement to nonservice-connected pension and denied service connection for posttraumatic stress disorder (PTSD).  In February 2005 and September 2005, the Veteran submitted notices of disagreement.  She submitted Substantive Appeals (VA Form 9) in September 2005 and April 2006.

The Board notes that the Veteran filed her original claims of entitlement to service connection for depression and PTSD specifically.  Although not expressly claimed by the Veteran, the Board is expanding her original claims to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of her mental illness; she filed a claim for the affliction her mental condition, whatever it is, causes her.).  Accordingly, the issue has been recharacterized above.

While the Veteran did request a Travel Board or Central Office hearing on her September 2005 and April 2006 Substantive Appeals, in a subsequent communication received in April 2006, she withdrew her request for a Board hearing.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

The Board remanded the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder n November 2007 and March 2009, and denied the claim in December 2009.  However, in April 2010, the Board vacated its previous denial and remanded the Veteran's claim to the Appeals Management Center (AMC) for further evidentiary development, including reviewing an additional lay statement from the Veteran's fellow service member, dated in September 2009, and readjudicating the claim.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC reviewed the September 2009 lay statement and readjudicated the case in a March 2011 supplemental statement of the case.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action on her part is required.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status since 2005, and that it has been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of her claim.

The Veteran was afforded a VA examination in September 2008 to determine whether her current psychiatric disorder(s) was caused by her military service, including her reported personal assault stressors.  The examiner diagnosed the Veteran with alcohol dependency and borderline personality disorder with histrionic, narcissistic, and antisocial features.  He concluded that she did not have PTSD or any other psychiatric disorder that was the result of her military service.  The Veteran was then afforded a VA addendum opinion in August 2009.  The August 2009 examiner reviewed the Veteran's personnel records and confirmed the September 2008 VA examiner's opinion.  Neither examiner considered the above-mentioned September 2009 lay statement, corroborating the Veteran's report of a violent relationship in service, or discussed whether the Veteran's in-service suicidal gestures and disciplinary problems could be behavioral changes corroborating her reports of an in-service assault and harassment.  As such, the Board finds that the September 2008 and August 2009 VA examiners' opinions are not adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Further, the Board notes that, during the pendency of the Veteran's appeal, VA regulations relating to stressor verification and service connection for PTSD for non-personal assault cases changed.  Specifically, 38 C.F.R. § 3.304(f)(3) went into effect on July 13, 2010.  Under 38 C.F.R. § 3.304(f)(3), if an in-service stressor involves fear of hostile military or terrorist activity, service connection for PTSD may be established if: a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; the claimed stressor is consistent with the places and circumstances of the Veteran's service; and the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304 (2010).

In an August 2006 statement, the Veteran indicated that, in addition to her anxiety following her reported in-service assault, she also feared hostile military action while serving in the Persian Gulf.  Notably, she reported that she was worried about scud missiles and explosions, and was often awoken by scud alarms.  These claimed stressors involve a fear of hostile military activity.  However, neither VA examiner addressed these reported stressors or whether they are adequate to support a diagnosis of PTSD.  Accordingly, on remand, the VA examiner must also address these reported stressors under the new regulation, 38 C.F.R. § 3.304(f)(3).

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  In light of the deficiencies in the September 2008 and August 2009 VA examination and opinion, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, must be remanded for new VA examination and opinion.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records from the Dallas VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.

2.  The Veteran must be scheduled for a VA examination with VA psychiatrist or psychologist or contract equivalent, who is not the September 2008 or August 2009 examiner, to determine the nature and etiology of her psychiatric disability.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including the lay statement attesting to the Veteran's violent in-service relationship, the personnel records documenting the Veteran's suicidal gestures and disciplinary problems, and VA treatment records indicating various psychiatric diagnoses.  That such a review was conducted must be noted in the examination report.

The examiner must identify the Veteran's current psychiatric disorder(s) and state whether it is at least as likely as not that any of these disorders was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by her military service.  

With regard to the Veteran's claimed personal assault and harassment stressors, the examiner must state whether the Veteran's in-service suicidal gestures and/or disciplinary problems constitute behavioral changes consistent with an in-service assault.  The examiner should also address the September 2009 lay statement assertion that the Veteran had a violent in-service relationship.

With regard to the Veteran's claimed fear of hostile military action stressors, the examiner should state whether or not any of the Veteran's claimed stressors are related to her fear of hostile military or terrorist activity.  The examiner should then determine whether this is adequate to support a diagnosis of PTSD.

If the examiner diagnoses the Veteran with a personality disorder, s/he must state whether the Veteran also has an acquired psychiatric disorder that is superimposed upon the personality disorder.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).


